Upon an indictment charging murder in the first degree, the accused was convicted of manslaughter and took writ of error.
The indictment was presented and filed and the accused arraigned and pleaded not guilty on August 11, 1927. On August 16, 1927, a motion for continuance, on grounds of absent witnesses and lack of time to prepare a defense, was denied and the trial proceeded. There is nothing in the record to show that further time to prepare a defense should in fairness have been granted and no sufficient grounds for a continuance were presented.
There is ample evidence to sustain the verdict and no *Page 265 
harmful errors in rulings on testimony or other proceedings are made to appear.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
STRUM AND BROWN, J. J., concur in the opinion and judgment.